DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 1, a period has been added at the end of the claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claims 1-10 is the inclusion of the limitation of, as claimed in the combination:
wherein when the one of the first support mechanism and the second support mechanism is disposed at the first position, both of the first support mechanism and the second support mechanism are configured to simultaneously support the maintenance mechanism, and wherein when the one of the first support mechanism and the second support mechanism is disposed at the second position, one of the first support mechanism and the second support mechanism is configured to support the maintenance mechanism, and the other of the first support mechanism and the second support mechanism is separated away from the maintenance mechanism.
In the prior art, movable maintenance mechanisms remain on a support mechanism. Pertinent prior art references have been cited with movable maintenance mechanisms that remain on a support. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 






/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896